NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3749
                                      ___________

                                  JOHN E. REARDON,

                                                   Appellant

                                            v.

  LEASON, Mr.; PFIEFFER, Mr.; SIMON, Mr.; DOUGHERTY, Mr.; MULLER, Mr.;
DIANO, Mr.; ROMANO, Mr..; MONDELLI, Mr.; B. DAWSON, Mr.; J. FARMER, Mr.;
     K. WALSHE, Mr.; M. KEATING, Mr.; W. SIMON, Mr.; A. ROSSETTI, Mr.; C.
        CAPLAN, Miss; P. PORRECCA, Mr.; D. BIGLEY, Mr.; S. NATAL, Mr.; I.
   STEINBERG, Mr.; J. GREENE, Mr.; JOHN DOE, /JANE, criminal and civil docket
  clerks of the Camden County Superior Court; JOHN DOE, Internal Affairs Officer for
the Sheriff's Office at the Camden County Jail; OUR LADY OF LOURDES HOSPITAL,
   the admissions staff, the emergency room staff, and the psychiatric crisis center staff;
    CAMDEN COUNTY GUIDANCE CENTER, and the psychiatrist who attempted to
evaluate the plaintiff on 06/21/90; OAKRIDGE TERRACE APTS., owners and the "John
                         Doe" manager of said apartments and others
                        ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Civil Action No. 3-92-cv-02433)
                      District Judge: Honorable Mary L. Cooper
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 6, 2012
         Before: CHAGARES, VANASKIE and STAPLETON, Circuit Judges

                             (Opinion filed: March 8, 2012)
                                     ___________

                                       OPINION
                                      ___________
PER CURIAM

          John E. Reardon appeals from the District Court’s order denying his motion

pursuant to Rules 60(b)(4) and (d)(3) of the Federal Rules of Civil Procedure. We will

affirm.

          In 1990, Reardon was convicted in New Jersey state court after police found bomb

construction materials at his residence. Reardon subsequently filed in the District Court a

complaint pursuant to 42 U.S.C. § 1983 against the law enforcement officers,

prosecutors, and judges involved in his prosecution. In the complaint, Reardon alleged

that the defendants had been involved in a conspiracy to deprive him of various

constitutional and statutory rights. The District Court dismissed the action for failure to

prosecute. 1

          Approximately sixteen years later, in June 2010, Reardon filed in the District

Court a motion pursuant to Rule 60(b)(4) of the Federal Rules of Civil Procedure asking

the court to issue an order directing the state court to void his criminal conviction

because, due to the inappropriate and/or fraudulent actions of the defendants named in his

earlier § 1983 action, the state court lacked jurisdiction over his case. See Fed. R. Civ.

P. 60(b)(4) (providing that the court may relieve a party from a final judgment if the




          1
        Reardon appealed the District Court’s determination to this Court, but we
dismissed the appeal for lack of jurisdiction because it was untimely filed. Reardon v.
Leason, No. 95-5219 (June 9, 1995).

                                               2
judgment is void). Reardon also sought permission to reinstate the § 1983 action that the

District Court had dismissed for failure to prosecute.

       The District Court denied the motion and this Court affirmed. Reardon v. Leason,

et al., 408 F. App’x 551 (3d Cir. 2010). We explained that Rule 60(b)(4) provides relief

from judgment only when the court that rendered the judgment lacked jurisdiction over

the subject matter or the parties, see Marshall v. Bd. of Educ., Bergenfield, N.J., 575 F.2d

417, 422 (3d Cir. 1978), and the District Court did not enter judgment in Reardon’s

criminal case. We further explained that, to the extent that Reardon sought to reinstate

his previously dismissed § 1983 complaint, such relief is not contemplated under Rule

60(b)(4). Reardon, 408 F. App’x at 553.

       In May 2011, Reardon filed a new motion pursuant to Rule 60(b). The District

Court denied the motion on the grounds that: (1) to the extent that Reardon sought relief

under Rules 60(b)(1) and (3) from orders entered more than fifteen years earlier, the

motion was untimely, see Fed. R. Civ. P. 60(c)(1) (stating that motions made under Rules

60(b)(1) and (3) must be made “no more than a year after the entry of the judgment or

order”); (2) to the extent that Reardon sought relief under Rule 60(b)(6) from the same

orders, the motion was not filed “within a reasonable time,” see Fed. R. Civ. P. 60(c)

(stating that motions made under Rule 60(b) must be made “within a reasonable time”);

and (3) to the extent that Reardon’s motion could be construed as seeking reconsideration

of the District Court’s July 1, 2010 order, Reardon had failed to demonstrate an

intervening change in the law, the availability of new evidence, or the need to correct a
                                             3
clear error of law or fact or to prevent manifest injustice, see Max’s Seafood Café ex rel.

Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

        Reardon then filed a third motion under Rule 60. This time, Reardon argued that

the District Court had erred in finding that his May 2011 motion pursuant to Rule

60(b)(4) had not been filed within a reasonable time; that Judge Cooper was biased

against him and subject to recusal; and that Judge Cooper was involved in a conspiracy

with the defendants named in his § 1983 action. Reardon relied on Rules 60(b)(4)

(providing that the court may relieve a party from a final judgment if the judgment is

void) and (d)(3) (providing that nothing in Rule 60 limits a court’s power to set aside a

judgment for fraud on the court) as grounds for relief.

       The District Court denied Reardon’s motion. Insofar as Reardon sought relief

under Rule 60(b)(4) on the ground that his state-court judgment was void, the court relied

on the reasons stated in its previous orders, as well as those stated by this Court in C.A.

No. 10-3280, to deny relief. With respect to Reardon’s reliance on Rule 60(d)(3), the

court explained that he cannot use that rule to allege fraud upon the state court in the

underlying criminal proceeding. Finally, the District Court noted that, to the extent that

Reardon intended to allege fraud upon the federal court, he had not demonstrated any

egregious, intentionally fraudulent, misconduct. See Herring v. United States, 424 F.3d

384, 390 (3d Cir. 2005) (“[W]e will employ a demanding standard for independent

actions alleging fraud upon the court requiring: (1) an intentional fraud; (2) by an officer


                                              4
of the court; (3) which is directed at the court itself; and (4) that in fact deceives the

court.”) Reardon now seeks review of the District Court’s order. 2

       For the reasons stated by the District Court, we agree that Reardon has not

demonstrated that he is entitled to relief under either Rule 60(b)(4) or (d)(3).

Accordingly, we will affirm.




       2
         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. An order
denying a Rule 60(b)(4) motion is subject to plenary review. Budget Blinds, Inc. v.
White, 536 F.3d 244, 251 n.5 (3d Cir. 2008). We review orders denying motions under
the other subsections of Rule 60(b) for an abuse of discretion. Id. at 251.
                                             5